DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee 2018/0175310 in view of Kim 2018/0092166.
Regarding claim 1, Lee discloses a foldable display device (par 0003), comprising: a display panel (‘D’ Fig 1) including a folding area (‘FR’ Fig 1) and a non-folding area (‘RR’); and a support substrate (‘RS’) disposed under the display panel (Fig 8), wherein the support substrate includes: a first metal sheet (20) including a ‘plurality of portions’ (21) (Figs 5a, 8; par 0083); a first planarization layer (10) disposed on the first metal sheet (Fig 8); a second metal sheet (32) disposed on the first planarization layer and having a planar surface shape (see Fig 8); and a second planarization layer (40) disposed under the first metal sheet (Fig 8). 
Lee discloses the claimed invention except for expressly teaching the plurality of portions being wavy curved. 
Kim however teaches a similar device—a display—including a wavy metal sheet having curved portions (see first two patterns of ‘conductive’ trace as depicted, Fig 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘plurality of portions’ of Lee to include wavy curved portions, as taught by Kim, since Lee already allows for various shapes (see par 0081—Lee); and so that the patterned spaces between the portions may be adjusted based on a curvature radius and impact resistance desired for the display device, thereby improving reliability and hardened resistance upon impact of the device.
Regarding claim 2, Lee in view of Kim discloses the foldable display device according to claim 1, wherein the plurality of curved portions is continuously disposed along a folding direction, and each of the plurality of curved portions has a shape extended in a direction perpendicular to the folding direction (Figs 3, 8—Lee).

Regarding claim 3, Lee in view of Kim discloses the foldable display device according to claim 1, Kim already teaches wherein each of the plurality of curved portions includes a bottom end portion, an inclined portion upwardly inclined from the bottom end portion, and a top portion at a top end of the inclined portion (see Fig 8—Kim). 
Lee in view of Kim discloses the claimed invention except for expressly teaching a distance between the top portion of one of the plurality of curved portions and the top portion of another curved portion adjacent thereto is in a range of between 100-500 micro-meters or microns. 
Official Notice is taken that it is well known in the art to reasonably include any range as desired including between 100 and 500 microns, in order to achieve a required strength and resistance of the structure, thereby improving protection and reliability. 
	 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between the top portion of one of the plurality of curved portions and the top portion of another curved portion adjacent thereto, in the range as claimed, in order to be based on a desired curvature radius for the display device that would improve reliability and develop a hardened resistance for impact of the device, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 4, Lee in view of Kim discloses the foldable display device according to claim 1, wherein the plurality of curved portions includes a plurality of first curved portions; corresponding to the folding area and a plurality of second curved portions corresponding to the non-folding area (Kim teaches the curved portions as claimed—Fig 8; while Lee teaches the folding areas as claimed-- Figs 3, 5a).
Regarding claim 8, Lee in view of Kim discloses the foldable display device according to claim 1, i.e. Kim teaches wherein each of the plurality of curved portions has a round shape (Fig 8).
Regarding claim 9, Lee in view of Kim discloses the foldable display device according to claim 1, except wherein the first metal sheet is made of a metal or an alloy having a modulus of 150 GPa to 250 GPa. 
Official Notice is taken that it is well known in the art to reasonably include any range as desired including between 150 GPa to 250 GPa, in order to achieve a required strength and resistance of the structure, thereby improving protection and reliability. 
	 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first metal sheet made of a metal or an alloy having a modulus of elasticity in the range as claimed, in order to achieve a certain stretch ability of the metal as desired which in turn yields a desired impact resistance for the display device, thereby improving reliability and resistance upon impact, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 10, Lee in view of Kim discloses the foldable display device according to claim 1, wherein the first planarization layer and the second planarization layer have a lower modulus than the first metal sheet (par 0051, 0060--Lee).
Regarding claim 11, Lee in view of Kim discloses the foldable display device according to claim 1, wherein the second planarization layer is made of silicone resin (par 0053--Lee).
Regarding claim 12, Lee in view of Kim discloses the foldable display device according to claim 1, wherein the first planarization layer is made of silicone gel (par 0128--Lee).
Regarding claim 13, Lee in view of Kim discloses the foldable display device according to claim 1, wherein the first metal sheet is made of a same material as the second metal sheet (par 0087, 0090—Lee).
Regarding claim 14, Lee discloses a foldable display device (Fig 1) having a folding area (‘FR’) and a non-folding area (‘RR’), comprising: a first planarization layer (10); a first metal sheet (20) including a ‘plurality of portions’ (21) (Figs 5a, 8; par 0083) at the folding area (Fig 8; see also par 0081); a second planarization layer (32) disposed on the first metal sheet (Fig 8); a second metal sheet (31) having a planar surface shape (Fig 8); and a display panel (‘D’) disposed on the second metal sheet (Fig 8).
Lee discloses the claimed invention except for expressly teaching the plurality of portions being wavy curved. 
Kim however teaches a similar device—a display—including a wavy metal sheet having curved portions (see first two patterns of ‘conductive’ trace as depicted, Fig 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘plurality of portions’ of Lee to include wavy curved portions, as taught by Kim, since Lee already allows for various shapes (see par 0081—Lee); and so that the patterned spaces between the portions may be adjusted based on a curvature radius and impact resistance desired for the display device, thereby improving reliability and hardened resistance upon impact of the device.
Regarding claim 15, Lee in view of Kim discloses the foldable display device according to claim 14, wherein the plurality of curved portions is continuously disposed along a folding direction, and each of the plurality of curved portions has a shape extended in a direction perpendicular to the folding direction (see Figs 3, 8--Lee).
Regarding claim 16, Lee in view of Kim discloses the foldable display device according to claim 14, Kim already teaches wherein each of the plurality of curved portions includes a bottom end portion, an inclined portion upwardly inclined from the bottom end portion, and a top portion at a top end of the inclined portion. (see Fig 8—Kim). 
Lee in view of Kim discloses the claimed invention except for expressly teaching a distance between the top portion of one of the plurality of curved portions and the top portion of another curved portion adjacent thereto is in a range of between 100-500 micro-meters or microns. 
Official Notice is taken that it is well known in the art to reasonably include any range as desired including between 100 and 500 microns, in order to achieve a required strength and resistance of the structure, thereby improving protection and reliability. 
	 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between the top portion of one of the plurality of curved portions and the top portion of another curved portion adjacent thereto, in the range as claimed, in order to be based on a desired curvature radius for the display device that would improve reliability and develop a hardened resistance for impact of the device, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 17, Lee in view of Kim discloses the foldable display device according to claim 14, wherein the plurality of curved portions includes a plurality of first curved portions corresponding to the folding area and a plurality of second curved portions corresponding to the non-folding area (Kim teaches the curved portions as claimed—Fig 8; while Lee teaches the folding areas as claimed-- Figs 3, 5a) .



Allowable Subject Matter
Claims 5-7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 5 recites: The foldable display device according to claim 4, wherein a distance between a top portion of one of the plurality of second curved portions and a top portion of another second curved portion adjacent thereto is greater than a distance between a top portion of one of the plurality of first curved portions and a top portion of another first curved portion adjacent thereto.
 These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Claim 6 recites: The foldable display device according to claim 4, wherein in the plurality of second curved portions, a distance between a top portion of one of the plurality of second curved portions and a top portion of another second curved portion adjacent thereto is gradually increased as a distance from the folding area is increased. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Claim 7 recites: The foldable display device according to claim 4, wherein each of the plurality of curved portions includes a bottom end portion, an inclined portion upwardly inclined from the bottom end portion, and a top portion at a top end of the inclined portion, wherein the inclined portion includes a first inclined portion and a second inclined portion proceed in different directions from each other, and wherein an angle between the first inclined portion and the second inclined portion included in one of the pluralities of first curved portions is smaller than an angle between a first inclined portion and a second inclined portion included in one of the plurality of second curved portions. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 18 recites: The foldable display device according to claim 17, wherein a distance between a top portion of one of the pluralities of second curved portions and a top portion of another second curved portion adjacent thereto is greater than a distance between a top portion of one of the pluralities of first curved portions and a top portion of another first curved portion adjacent thereto. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 19 recites:  The foldable display device according to claim 17, wherein in the plurality of second curved portions, a distance between a top portion of one of the pluralities of second curved portions and a top portion of another second curved portion adjacent thereto is gradually increased as a distance from the folding area is increased. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 20 recites: The foldable display device according to claim 17, wherein each of the plurality of curved portions includes a bottom end portion, an inclined portion upwardly inclined from the bottom end portion, and a top portion at a top end of the inclined portion, wherein the inclined portion includes a first inclined portion and a second inclined portion proceed in different directions from each other, and wherein an angle between the first inclined portion and the second inclined portion included in one of the plurality of first curved portions is smaller than an angle between a first inclined portion and a second inclined portion included in one of the plurality of second curved portions. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                November 17, 2022